TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00679-CV


Greg Abbott, in his Official Capacity as Governor of the State of Texas, and John Scott, in
             his Official Capacity as Secretary of State of Texas, Appellants

                                                v.

Mexican American Legislative Caucus, Roland Gutierrez, Sarah Eckhardt, Ruben Cortez,
                       and The Tejano Democrats, Appellees




               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-21-006515, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 27, 2021, we received a notice of appeal from trial court cause

number D-1-GN-XX-XXXXXXX and filed it under our cause number 03-21-00679-CV. The notice

of appeal, however, states that the matter was meant to be a direct interlocutory appeal from a

special three-judge district court convened pursuant to section 22A.001 of the government code,

see Tex. Gov’t Code § 22A.001(a)(2), and such appeals are filed in the Texas Supreme Court,

not this Court, id. § 22A.006(a). On March 29, 2022, we sent appellants a notice explaining that

this appeal appeared to have been filed in this Court erroneously and asking for a response no

later than April 8, 2022, either seeking to dismiss or explaining how we might exercise

jurisdiction over the case. To date, no response has been filed. We therefore dismiss this appeal

for want of prosecution and for failure to respond to our notice. See Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: April 14, 2022




                                               2